IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 02-10171
                            Summary Calendar


RICARDO CANTU,
                                                    Plaintiff-Appellant

versus

NOCONA HILLS OWNERS ASSOCIATION, a non-profit Texas Corporation;
JACK AMON, individually and as president of the Board of Directors
of the Nocona Hills Owners Association; KENNY NELSON, individually
and as a member of the Board of Directors of the Nocona Hills
Owners Association; GARLAND MURRAY,

                                                   Defendants-Appellees



          Appeal from the United States District Court
               For the Northern District of Texas
                         (7:00-CV-220-R)
                          July 12, 2002



Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff    Ricardo   Cantu   brought   a   civil   rights   lawsuit

against his homeowner’s association and other related defendants

under 42 U.S.C. §§ 1981 and 1982. The District Court granted

summary judgment in favor of all defendants with respect to all

claims because plaintiff failed to establish a prima facie case of

discrimination. Plaintiff initiated appellate review, but since his


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
brief evinces little interest in pursuing a meaningful appeal, we

affirm and give notice that he and his lawyer are subject to

sanction.

                            I. Procedural History

     Plaintiff’s       complaint     alleged,     among   other    things,     that

defendants violated his rights under the Fair Housing Act of 1968,

as amended, 42 U.S.C. §3601 et seq. (“FHA”). On July 30, 2001, the

District Court dismissed the FHA claim without prejudice for

failure to     state    a   claim,   see    FED. R. CIV. P.        12(b)(6),   and

dismissed all claims against defendant Joe Murray. Plaintiff was

permitted 30 days to amend his complaint to preserve the FHA claim

or any claim against Joe Murray. Plaintiff did not amend his

complaint, nor did he challenge these rulings on appeal, so they

are not before this court.

     Plaintiff’s complaint also asserted civil rights claims under

42 U.S.C. §§ 1981 and 1982. On January 11, 2002, the District Court

granted summary judgment in favor of all defendants on the § 1981

and § 1982 claims. Plaintiff now challenges the ruling on appeal.

                            II. Background Facts

     Plaintiff      Ricardo        Cantu,     a     Mexican-American,          owns

approximately 100 residential lots in the community of Nocona

Hills, located in Montague, Texas. Cantu and his wife live on one

of the lots.

     All    lot   owners    are    members   of    the    Nocona   Hills   Owners


                                        2
Association (“NHOA”) and elect its Board of Directors (“BOD”).

Defendant Jack Amon is BOD president, and defendant Kenny Nelson is

a member of the Board. Defendant Garland Murray is a member of the

BOD-appointed Architectural Control Committee, but is not on the

BOD. His son, Joe Murray, is the subject of much of plaintiff’s

complaint, but has no formal relation to NHOA, and as explained

above, is no longer part of this lawsuit.

      The thrust of Cantu’s complaint is that Garland and Joe Murray

“have been acting as tormentors and discriminators [sic]” against

Cantu   “with   the   full    knowledge     and    approval”      of    the   other

individual defendants and NHOA, compl. at ¶ 20, resulting in two

discriminatory acts in particular.

      First, NHOA denied Cantu’s request to drill a well on his

property based upon a deed restriction specifically prohibiting

drilling   wells.     Cantu   testified     that    NHOA    generally     ignored

violations of deed restrictions, implying that NHOA was selectively

enforcing the restriction against him. Cantu testified that his

lawyer (the same lawyer representing him on this appeal) advised

him that state law permitted him to drill a well, notwithstanding

the deed restriction. Cantu drilled a well April 11, 2001 , and he

testified at his deposition September 17, 2001 that he was still

using the well.

      Second, Cantu alleges that NHOA attempted to overcharge him

for   maintenance     fees    on   Nocona   Hills    lots    he   had    recently

purchased. NHOA initially asserted that Cantu owed maintenance fees

                                       3
dating back to when the sale was negotiated; Cantu asserted that he

did not begin to owe fees until the deed was actually conveyed.

NHOA eventually decided the dispute in Cantu’s favor, and he never

paid the extra fees.

     The connection between these incidents and race discrimination

is difficult to discern from the record, but it appears to spring

from the following alleged anecdotes in the complaint. First, in an

April 1999 NHOA meeting Garland Murray referred to Cantu as “that

sorry Mexican” and “that goddamn Mexican son of a bitch.” Compl. at

¶ 21. The meeting’s agenda did not involve Cantu, and he was not

present. Second, one year later in April 2000, Joe Murray (again,

no longer part of the lawsuit) appeared uninvited outside Cantu’s

house   and    made   obscene   gestures.    Compl.   at   ¶   24.   Third,   in

September 2000, Joe Murray “made threatening remarks” to Cantu

outside a supermarket. Compl. at ¶ 26. Finally, defendants called

a meeting on October 2, 2000 in which the “main purpose was to

attempt to embarrass and humiliate” Cantu. Compl. at ¶ 30. However,

Cantu testified at his deposition that it was at that meeting that

NHOA voted that Cantu need not pay the disputed maintenance fees.

                                III. Analysis

     A.       Cantu waived his only issue on appeal

     Addressing the merits of this appeal is extremely difficult

because Cantu’s brief is so poor.           The “Argument” portion of the

brief is in a large, double-spaced typeface, yet does not fill a


                                      4
single page. The argument makes no mention of any of the facts of

the case, and cites to only one case, one from the Southern

District of New York. Cantu’s four-sentence argument does not even

address any of the points raised in the District Court’s opinion.

The argument is nothing but a bald assertion that the District

Court erred. The Federal Rules of Appellate Procedure require that

appellants put forth their “contentions and the reasons for them.”

See FED. R. APP. P. 28(a)(9)(A) (emphasis added). Cantu has not put

forth any reasons why the appeal should be decided in his favor.

     A party waives an issue if he fails to adequately brief it.

See L&A Contracting v. Southern Concrete Services, 17 F.3d 106, 113

(5th Cir. 1994) (refusing to review an issue where a party “cit[ed]

no authority in its one-page argument”). Cantu waived his argument.

     B.   Summary judgement was appropriate

     We note that having his only argument waived does little

actual harm to Cantu’s lawsuit because the District Court correctly

found that it was without merit.

     We review the district court’s summary judgment determination

de novo, applying the same standard as the District Court. See

Boston Old Colony Ins. v. Tiner Associates Inc., 288 F.3d 222, 227

(5th Cir. 2002). Summary judgement is appropriate where there is no

genuine issue as to any material fact and the moving party is

entitled to a judgment as a matter of law. See FED. R. CIV. P.

56(c). We must view all evidence and all factual inferences in the


                                   5
light most favorable to Cantu, the party opposing the motion. Id.

If the party opposing the motion is unable to prove that there is

at least a genuine issue of fact with respect to a material fact

which he would have to prove at trial to prevail, the motion must

be granted. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

Cantu has plainly failed to make a sufficient showing    on either

his § 1981 or § 1982 claim.

     Section 1981 provides that “[a]ll persons... shall have the

same right... to make and enforce contracts, to sue, be parties,

give evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed

by white citizens.” 42 U.S.C. § 1981. To prevail under § 1981,

Cantu must establish three elements: (1) that he is a member of a

racial minority; (2) that defendant had intent to discriminate on

the basis of race; and (3) that the discrimination concerned one or

more of the activities enumerated in the statute: in this case,

apparently, Cantu’s rights to enjoy the benefits of his contractual

relationship with NHOA. See Morris v. Dillard Dep’t Stores, Inc.,

277 F.3d 743, 751 (5th Cir. 2001). Cantu only satisfies the first

of the three requirements.

     The District Court correctly found that Cantu failed to put

forth any evidence of intentional racial discrimination. Although

defendant Garland Murray allegedly made racially-charged remarks

against Cantu in 1999, such “stray” remarks must be proximate in


                                6
time and related to the adverse action to constitute an inference

of discrimination sufficient to survive summary judgment. See

Rubinstein v. Administrators of Tulane Educ. Fund, 218 F.3d 392,

400-01 (5th Cir. 2000) (upholding summary judgment against Title

VII plaintiff where stray racist remarks had no connection to

adverse    employment   decision).    Murray’s     alleged     comments    were

entirely    unrelated   to   the   well-drilling       and   maintenance   fee

disputes, and Murray had no authority to make decisions for NHOA.

     In any case, Cantu testified that he has already drilled a

well without NHOA approval and that he prevailed in the maintenance

fee dispute. We are hard-pressed to find any violation of Cantu’s

contractual relationship rights.

     Section 1982 provides that “[a]ll citizens of the United

States shall have the same right... as is enjoyed by white citizens

thereof to inherit, purchase, lease, sell, hold and convey real and

personal property.”     42   U.S.C.   §   1982.   To    prevail   under    this

section, a plaintiff must prove that a defendant intentionally

discriminated against him, see Hanson v. Veterans Admin., 800 F.2d
1381, 86 (5th Cir. 1986), and as explained above, plaintiff has

failed to put forth any evidence suggesting intentional racial

discrimination.

     Furthermore, § 1982 has long been interpreted to apply only to

denials of housing because of race, not to discrimination in

housing conditions. See Jones v. Alfred H. Mayer Co., 392 U.S. 409,


                                      7
413 (1968) (“Whatever else it may be, 42 U.S.C. § 1982 is not a

comprehensive open housing law.... It does not deal specifically

with discrimination in the provision of services or facilities in

connection with the sale or rental of a dwelling.”). As the

District Court correctly held, Cantu is not entitled to relief

under this section as a matter of law.

     C.   Sanctions

     Because Cantu’s only issue on appeal is one which was so

poorly briefed as to be waived, Cantu has brought a frivolous

appeal. This court has the authority to award “just damages” and

“single or double costs” under both Federal Rule of Appellate

Procedure 38 and 28 U.S.C. § 1912.1 Appellees have not asked for

sanctions or to be reimbursed, but we may award costs and sanctions

sua sponte. See Foret v. Southern Farm Bureau Life Ins., 918 F.2d
534, 539 (5th Cir. 1990). We do so now, finding guidance in the

following cases.

     In Carmon v. Lubrizol Corp. this court imposed double costs

against appellants who “filed nothing more than a five-page ‘slap-

     1

Rule 38 provides: “If a court of appeals determines that an appeal
is frivolous, it may, after a separately filed motion or notice
from the court and reasonable opportunity to respond, award just
damages and single or double costs to the appellee.” FED. R. APP. P.
38. Section 1912 provides: “Where a judgment is affirmed by the
Supreme Court or a court of appeals, the court in its discretion
may adjudge to the prevailing party just damages for his delay, and
single or double costs.” 28 U.S.C. § 1912. Under the statute, there
appears to be no requirement that the appeal be deemed frivolous,
nor a requirement that the appellant be given notice and reasonable
opportunity to respond.

                                 8
dash’ excuse for a brief–- a brief that fail[ed] to raise even one

colorable challenge to the district court’s judgment.” 17 F.3d 791,

795 (5th Cir. 1994). The court noted that “[h]ad counsel spent any

real time studying the record and the opinion, he would... have

discerned that his appellate argument was inapposite.” Id; see also

Pillsbury Co. v. Midland Enterprises, Inc., 904 F.2d 317, 318 (5th

Cir. 1990) (imposing sanctions where the result of the appeal “is

obvious from the comprehensive and decisive exposition of the law

by the judge below.”).

     In McGoldrick Oil Co. v. Cambell, Athey & Zukowski, this court

imposed double costs and sanctions of $1000 against appellant and

$2000 against his lawyer for filing a brief that was “singularly of

little aid to [the] decision-making process.” 793 F.2d 649, 653

(5th Cir. 1986). Four of the six issues briefed relied on a

misapprehension about the district court opinion; the fifth issue

was not properly before the court; and the final issue was briefed

“without any reference to any supportive evidence in the record,

contrary to FED R. APP. P. 28(a)(3) & (e).” Id.

     Cantu’s brief is worthy of all the derisive descriptions

above,   and    the   decision   to   file   such   a   brief   is   especially

egregious      because   the   District    Court    specifically     admonished

Cantu’s lawyer in this regard: “The Court takes this opportunity to

point out that the Complaint is not of the quality or clarity that

is typically expected of reasonably skilled attorneys. In the


                                       9
future, Cantu’s counsel should take more care in drafting documents

to be filed with the courts.” Mem. Op. and Order, Cantu v. Nocona

Hills Owners Ass’n, No. 7:00-CV-220-R, at n.1 (N.D. Tex July 30,

2001). Despite a warning from the District Court that the complaint

was   below   par,    the   “Statement      of   Facts”    section   of   Cantu’s

appellate     brief   asserts   that     the     complaint   “very   adequately

states... the relevant facts,” and so as not to “belabor or repeat”

the facts, the brief merely incorporates the complaint by reference

as his only source for the facts. There is no attempt to summarize

the relevant facts from, nor is there a mention of, Cantu’s six-

hour deposition, nor any other discovery item.

      Frivolous appeals “needlessly put appellees to the expense of

defending their judgment” and “unjustifiably consume[] the limited

resources of the judicial system.” Pillsbury, 904 F.2d at 318.

Also, “[w]hile judges, staff and support personnel have expended

energy to dispose of this meritless appeal, justice has been

delayed for truly deserving litigants.” Foret, 918 F.2d at 539.

      In 1994 Rule 38 was amended to require “notice from the court

and reasonable opportunity to respond” before awarding costs or

damages. Cantu and his lawyer are advised that we believe an award

of double costs, assessed jointly and severally against Cantu and

his lawyer,     and   damages   of   $1000       against   Cantu’s   lawyer,   is

appropriate. They will have 30 days to explain to the court why

this appeal is not frivolous, or why this assessment is not


                                       10
appropriate.

     AFFIRMED.




                 11